Citation Nr: 1645025	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), from November 8, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, to include a lumbosacral strain with degenerative disc disease, from April 15, 2008.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), from November 8, 2011.

4.  Entitlement to a TDIU on an extraschedular basis, prior to November 8, 2011. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from October 2008 and February 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In November 2015, the Board dismissed the Veteran's withdrawn appeals for increased ratings for earlier periods and remanded the remaining issues with instruction to obtain treatment records from February 2015 and to provide VA examinations of his lumbosacral strain and PTSD.  The relevant records were obtained and the Veteran underwent examinations in May 2016 and June 2016.  The Board is therefore satisfied that the instructions in its remand of November 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU on an extraschedular basis, prior to November 8, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal from November 8, 2011, PTSD has been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  For the period on appeal from, April 15, 2008, the Veteran's lumbar spine disability was not productive of forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or the functional equivalent thereof.

3.  The Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, from November 8, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 20 percent for a lumbar spine disability, to include a lumbosacral strain with degenerative disc disease, from April 15, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for a TDIU, from November 8, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2005, April 2008, and August 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security Administration records and relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his lumbosacral strain in September 2008, July 2010, and May 2016, and for his PTSD in October 2013 and June 2016.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

PTSD

The Veteran seeks an evaluation in excess of 50 percent for PTSD.

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.


A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

The Veteran has provided a November 2011 private mental status examination report.  He reported intrusive recollections, nightmares, flashbacks, avoidance of topics, self-isolation, arousal problems, irritability, anger issues, startle response, concentration and focus issues, difficulty getting along with others, and triggers from noise or topics.  He reported suicidal thoughts with a plan but no current intent.  The examiner noted that throughout the examination the Veteran was quite vague, easily confused, and showing many signs of dementia and cognitive problems.  Attention span was short and psychomotor activity was slowed.  Ability to abstract was significantly impaired.  Affect was flat and diminished.  Mood was reported as not too good, though the Veteran denied mood swings or emotional lability.  The examiner observed that the Veteran was paranoid, suspicious, resentful, difficult, and socially isolated.  Memory was vague and inexact.  The examiner noted that the Veteran obviously has cognitive problems but does not feel like his VA treatment providers care.  The examiner diagnosed chronic PTSD, severe recurrent major depressive disorder with psychotic features, a cognitive disorder with a rule-out diagnosis of dementia or depressive pseudo-dementia, and paranoid personality traits.  The examiner assigned a GAF score of 45. 

At an RO hearing in June 2013, the Veteran reported anger problems, irritability, isolation, avoidance of crowds, inability to trust, sleep problems, daily nightmares, depression, lack of motivation, hypervigilance, failure to keep up with personal hygiene, memory problems, and suicidal and homicidal ideation.  He reported experiencing a panic attack on one occasion only.  His wife testified that he has temper issues and is quick to anger.

VA treatment records reflect that in July 2013 the Veteran was initially evaluated for mental health treatment.  He reported memory problems, cognitive difficulties, and violent nightmares.  He reported thoughts of hurting people without plan or intent.  He was diagnosed with PTSD, personality disorder, and substance abuse in full remission with rule-out diagnoses of adult antisocial behavior and dementia, either due to a medical condition or of Alzheimer's type.  He was assigned a GAF score of 30.  In September 2013, the Veteran underwent a VA neuropsychological evaluation.  The Veteran presented as a limited historian, very dysphoric with a blunt affect, and with no interest in anything.  He reported feeling depressed, anxious, and irritable when his wife was around.  He reported extensive crying and cried during the interview.  Speech was slow and fluent, with adequate rate and linear thought process.  He denied hallucinations, delusions, or thoughts of harm to others.  He had frequent suicidal thoughts of shooting himself.  He had no gun but stated he could probably get one.  He reported memory problems, nightmares every night, constant intrusive thoughts, daily startle reactions, flashbacks every 2 to 3 days, and angry outbursts every other day.  He avoided crowds and isolated himself from others, even those he knew well.  He was diagnosed with chronic PTSD and severe recurrent major depressive disorder with pseudodementia.  He was assigned a GAF score of 45.

The Veteran underwent a VA examination in October 2013.  He reported that his relationship with his wife and stepson were not too good, but he regularly spends time with his adult son.  He reported that he volunteers at the crisis center two days per week.  The examiner noted symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner diagnosed PTSD with symptoms of depression and assigned a GAF score of 45.  The examiner found that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  

VA treatment records reflect that in December 2013 the Veteran reported depression, grief, and memory difficulties.  He reported isolation, nightmares, and thoughts of hurting others.  Eye contact was good and psychomotor activity was normal.  Speech was normal and thought process was logical.  There were no delusions or hallucinations.  Mood was depressed and affect was labile.  He was alert, attentive, and oriented, and concentration was intact.  Memory was intact.  Abstraction, calculation, current information, and fund of knowledge were adequate.  Impulse control, insight, and judgment were good.  

VA treatment records from February 2015 reflect that the Veteran was admitted after reporting stress and anxiety due to a verbal altercation with his wife.  He stated that he wanted to "just kill her."  His physician determined that he had no actual homicidal or suicidal thoughts, nor any thoughts of harm to self or others.  He requested voluntary admission to acute psychiatry.  The staff psychiatrist determined that the Veteran was not manic or psychotic, denied depression, appeared to have good judgment, and did not meet commitment criteria.  He reported nightmares, hypervigilance, and feelings of hopelessness and helplessness.  He was discharged and went to stay with his mother.  





At his August 2015 hearing before the Board, the Veteran reported that he gets aggravated a lot and cannot stand being around people.  He reported a fear that he would do something to somebody.

VA treatment records reflect that in September 2015, he again was admitted to the hospital saying that he wanted to kill his wife.  In addition to homicidal ideation, mood was depressed and affect was dysthymic.  Thought process was linear and coherent.  Insight and judgment were good.  Cognition was intact.  Speech was normal.  Hygiene and eye contact were good.  He was diagnosed with an unspecified mood disorder and PTSD per history.  After discharge, in October 2015 the Veteran was accompanied by his wife to a therapy session.  He reported that he believed that his symptoms are all due to his chronic pain.  He was diagnosed with an unspecified psychotic mood disorder, with a note that ongoing diagnosis clarification was required.  At a December 2015 follow-up appointment, he reported that he was doing and feeling pretty good.

The Veteran underwent another VA examination in June 2016.  He reported a poor relationship with his wife, but stated that he has a few friends with whom he visits.  He reported going to baseball games and on walks.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  He was fully oriented and made good eye contact.  Mood was tense and somewhat depressed.  Speech was clear and coherent.  Affective expression was generally controlled and constricted.  Thought process was logical and goal-directed, and thought content was relevant and with adequate detail.  Gross concentration and memory were adequate and insight and judgment were intact.  There was no evidence of perceptual disturbance, thought disorder, or hallucinations.  The Veteran denied current homicidal or suicidal ideation.  The examiner diagnosed PTSD productive of occupational and social impairment with reduced reliability and productivity.


The Board finds that an evaluation of 70 percent is warranted for the Veteran's PTSD, from November 8, 2011.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity; the higher 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The Board finds that the Veteran's disability picture more closely approximates the criteria for a 70 percent rating.  Specifically, he has persistently been diagnosed with cognitive impairment characterized as dementia or pseudodementia and assigned GAF scores of 45, which indicate serious symptoms and impairment.  While some records indicate improvement since these 2013 diagnoses, he was twice hospitalized for his psychiatric symptoms in 2015.  The June 2016 VA examination is indicative of much milder symptoms, but the Board finds more probative the Veteran's treatment records and his private examinations, as they are consistent with each other.

The Board further finds that an evaluation in excess of 70 percent is not warranted for the Veteran's acquired psychiatric disability.  A higher rating would be warranted for total occupational and social impairment, but the Board finds that the evidence weighs against such serious manifestations.  The bulk of the Veteran's treatment records, particularly those records in which he is treated for his physical disabilities, demonstrate that the Veteran is capable of basic social interaction and is not completely impaired.  Similarly, while records show that the Veteran's relationship with his wife and stepson have deteriorated, records also show that the Veteran has reported maintaining a relationship with his adult son, indicating his capacity for social relationships is not totally impaired.  For these reasons, the Board finds that an evaluation in excess of 70 percent is not warranted.

Lumbar Spine Disability

The Veteran seeks an evaluation in excess of 20 percent for a lumbar spine disability.



The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating intervertebral disc syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, the Veteran's current 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a rating of 20 percent under the General Formula.  The next higher rating under the IVDS formula is 40 percent, warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Alternatively, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA treatment records reflect that in July 2008 the Veteran reported low back pain along with his right hip pain.  He was diagnosed with chronic low back pain and right hip pain, most likely sacroiliitis.  His nurse noted that his chronic pain may be amplified secondary to anxiety over an upcoming bladder procedure.  In August 2008 the Veteran reported a lump in his foot.  He presented as an active, alert, and cooperative patient who reported lower back pain in addition to his foot pain.  Despite his foot pain, the treatment reports note that the Veteran was able to walk.  He underwent surgery to remove the mass, and at a September 2008 follow-up he was using crutches.

The Veteran underwent a VA examination in September 2008.  He reported pain, fatigue, decreased motion, stiffness, and weakness.  He reported constant moderate low back pain which became severe in morning and later in the day.  He reported no incapacitating episodes in the prior 12 months.  There was no history of hospitalization.  The Veteran denied neurological abnormalities.  He reported use of a walker and a wheelchair and stated he was unable to dress and undress without his wife's assistance.  On examination, the examiner found guarding everywhere he touched the Veteran's back.  The examiner stated that there were no nonorganic physical signs observed but the Veteran overreacted to any touch of the back.  There was no ankylosis, and straight leg raising tests were negative.  Motor function, muscle tone, reflexes, and sensory function were normal.  Flexion was limited to 5 degrees with pain at 2-5 degrees.  Extension was to 0 degrees with pain on attempted movement.  Lateral bending to the right was to 20 degrees with pain at 5 degrees.  Lateral bending to the left was 10 degrees with pain at 5 degrees.  Rotation to both sides was to 5 degrees with pain throughout.  Repetition did not reveal further limitation or functional impairment.  The examiner diagnosed chronic low back strain, and opined that the examination results did not represent the range of motion that the Veteran was capable of.  This opinion was based on the rationale that pain was out of proportion to normal x-rays, and 6 out of 8 Waddell's signs were positive.  The examiner explained that in light of the Veteran's psychiatric problems, the reporting of these symptoms likely were the result of a personality disorder, though the examiner was not qualified to make that determination.  

In his November 2008 notice of disagreement, the Veteran reported that he was required to use a walker and a wheelchair due to his back.  He stated that his doctor told him he was totally disabled due to this back disability.  In a subsequent November 2008 statement, the Veteran stated that the September 2008 examiner did not perform any physical examination after a failed attempt to get him out of his wheelchair.

VA treatment records reflect that in June 2009 the Veteran was treated for lower back and right hip pain.  He was diagnosed with symptoms and some signs of lumbar radiculopathy.  The physician noted that although the Veteran was prescribed multiple opioids, he was not testing positive for them.  He underwent an epidural steroid injection in July 2009.

In a September 2009 letter, the Veteran's treating physician detailed his many medical issues including chronic low back pain/myofascial pain.  The physician stated that the Veteran requires high doses of narcotic pain medication and is limited in physical activity because of difficulty ambulating, lifting, bending, and sitting in a position for lengthy period of time.



In a September 2009 statement, the Veteran reported that he is treated at pain clinics and prescribed epidural shots along with several medications.   He stated he received home health care to help him with bathing, dressing, etc.  He reported use of a cane or walker inside the house and a wheelchair outside because he cannot stand for long periods of time.  In his October 2009 substantive appeal, the Veteran stated again that his September 2008 VA examination did not include a physical examination, but was rather entirely verbal.

VA treatment records reflect that in January 2010 the Veteran reported that that he continued to take a high dose of oxycodone and methadone for his chronic low back pain.  He denied any new neurologic symptoms, weakness, or bowel or bladder dysfunction.  In April 2010 he reported that his pain was in his lower back and no longer radiating into his legs much anymore.  He continued to receive epidural steroid injections.

The Veteran underwent another VA examination in July 2010.  He reported daily, moderate lumbar pain on the right side, brought about by sitting or standing too long, lasting for hours.  Pain was characterized as dull and achy in the spine and sharp and shooting down the right hip and leg.  He reported pain, stiffness, fatigue, weakness, and spasm.  He reported numbness and paresthesia but no other neurological abnormalities.  He stated he was unable to walk more than a few yards and used a cane and a wheelchair.  Gait was abnormal with a limp.  There was no objective evidence of spasm, atrophy, weakness, or abnormal spine curvature.  There was evidence of guarding, tenderness, and pain with motion.  Forward flexion was to 50 degrees.  Extension, in what appears to be a typographical error, was noted as limited to 50 degrees.  Bilateral rotation and lateral flexion were all to 20 degrees.  There was objective evidence of pain on active range of motion.  Following repetitive motion, there was evidence of additional pain but no additional limitation of range of motion.  Reflexes, motor function, and sensory examinations were normal.  An MRI reflected evidence of arthritis.  The examiner diagnosed a lumbar strain with degenerative disc disease.  



VA treatment records reflect that in September 2010 he received another epidural steroid injection.  In October 2010, he was treated for muscle spasms on the left side and was diagnosed with lumbar stenosis.  In January 2011, his physician noted his history of chronic back pain and sacroiliitis, for which he was maintained on chronic narcotics and antispasmodics.  His physician noted that despite the Veteran's reported use of prescription narcotics, his recent urine drug study was completely negative for opiates.  He was treated for lumbar stenosis again in March 2011 and August 2011, and his medication was adjusted.  Throughout this period he used a walker or cane but not a wheelchair.  In October 2012, he reported that he was unable to walk due to pain diagnosed as sciatica.  In February 2013 he again reported leg pain exacerbated by walking.  A March 2013 lumbar spine x-ray was normal except for osteophytic spurring, but an April 2013 MRI showed lumbar spondylosis and severe central stenosis with persistent sever bilateral neural foraminal narrowing.  At a July 2013 neurosurgery consultation, the Veteran reported longstanding low back pain with occasional left leg radiating pains.  He denied problems walking.  He was diagnosed with lumbar spondylosis.  Surgery was not recommended, and the Veteran instead underwent another epidural steroid injection.  At an August 2013 appointment, he was not using a wheelchair, walker, or cane.  In November 2013 his opioid prescriptions were tapered off when his physicians discovered that the Veteran had a history of cocaine abuse, which disqualified him from chronic opioid use.  In December 2013 he was again using a walker or cane.  At a November 2014 neurosurgery consultation, his neurologist again recommended against surgery.  

At his August 2015 hearing before the Board, the Veteran's representative explained that medical records consistently show that his lumbar spine disability has continued to worsen.  The Veteran reported that he could not walk anywhere, and cannot go far because he has to sit down all the time.  He reported difficulty putting his socks and shoes on, and required help getting in and out of the shower.  He denied incapacitating episodes.  

The Veteran underwent another VA examination in May 2016.  He denied flare-ups or functional loss.  Flexion was limited to 40 degrees.  Extension was limited to 10 degrees.  Right lateral flexion was limited to 15 degrees.  Left lateral flexion was limited to 10 degrees.  Lateral rotation was limited to 20 degrees bilaterally.  He exhibited pain on all measurements, and there was evidence of pain with weight bearing.  There was objective evidence of tenderness to palpation.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to remark on the effect of repetitive use over time without resorting to mere speculation.  There was evidence of guarding, localized tenderness, and muscle spasm not resulting in abnormal gait or contour.  Additional contributing factors of disability included less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing.  Muscle strength, reflexes, and sensory examinations were normal.  There was no evidence of radiculopathy or other neurologic abnormalities.  There was no ankylosis.  There were no incapacitating episodes over the prior 12 months.  The Veteran reported constant use of a cane.  There was x-ray evidence of arthritis.  He was diagnosed with degenerative arthritis of the spine and IVDS.  The examiner found that the Veteran's spine condition did not impact his ability to work.

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability, from April 15, 2008.  Higher ratings are available for forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis or incapacitating episodes.  As to forward flexion, in three examinations the Veteran's forward flexion was measured at 5 degrees, 50 degrees, and 40 degrees.  While the 5 degree measurement would warrant a higher rating, the VA examiner at that examination found that the examination results did not represent the range of motion that the Veteran was capable of.  The examiner explained why the Veteran's range of motion did not align with his x-ray evidence or the Waddell's signs exhibited.  Additionally, the Board notes that the Veteran has consistently stated that his lumbar spine disability has continued to worsen, but these measurements, if taken as credible, would reflect a drastic improvement.  The Board thus does not find the range of motion measurements of the September 2008 VA examination to be credible.  Similarly, the Veteran has not exhibited the functional equivalent of the criteria for a higher rating.  While there is evidence that the Veteran used a wheelchair and a cane, this evidence is inconsistent and lacks credibility for the same reasons as the range of motion measurements.  At the most recent examination, which the Board finds more credible, the Veteran denied that he experiences flare-ups.  Furthermore, the Board notes that at his June 2016 VA mental health examination, described above in the PTSD portion of this decision, the Veteran reported that as a leisure activity he liked to go on walks, which contradicts his statements that he cannot walk far and requires a cane, walker, and wheelchair.  The Board thus finds that the Veteran has not exhibited the functional equivalent of the criteria for a higher rating.  DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability, from April 15, 2008.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, are specifically contemplated by the schedular rating criteria.  Similarly, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability, including pain, limited motion, stiffness, fatigue, weakness, and spasm, are specifically contemplated by the schedular criteria.  No referral for extraschedular consideration is therefore required

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back and PTSD are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.


Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his August 2015 application for TDIU, the Veteran reported that he last worked full time in May 2008.  He further reported that he sought work in 2010 but was not hired.  He stated that in June 2009 he became too disabled to work due to disabilities in his back and in his hand.  

An April 2006 determination reflects that the Veteran also receives disability benefits from the Social Security Administration, primarily for osteoarthritis, with disorders of the back listed as a secondary diagnosis.  

At his August 2015 hearing before the Board, the Veteran reported that his Social Security Administration benefits were for his back and hand.

The Board finds that the Veteran's service-connected disabilities have rendered him unemployable or unable to secure and follow a substantially gainful occupation.  Specifically, the Veteran has been found totally disabled by the Social Security Administration, based at least in part on his service-connected lumbar spine disability.  Between this physical disability and his relatively severe service-connected acquired psychiatric disability, the Board finds that the Veteran has demonstrated that he is unemployable.  As of November 8, 2011, the Veteran is in receipt of a 70 percent evaluation for his acquired psychiatric disability and a 20 percent evaluation for his lumbar spine disability, which fulfills the requirement for a schedular TDIU under 38 C.F.R. § 4.16(a).  The Board therefore grants a TDIU effective November 8, 2011.


ORDER

An evaluation of 70 percent, but not in excess thereof, for an acquired psychiatric disability, to include PTSD, from November 8, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for a lumbar spine disability, to include a lumbosacral strain with degenerative disc disease, from April 15, 2008, is denied.

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period from November 8, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Veteran is not service-connected for any disabilities beyond his PTSD and lumbar spine disability.  Prior to November 8, 2011, the Veteran was in receipt of a 30 percent evaluation for his acquired psychiatric disability and a 20 percent evaluation for his lumbar spine disability, for a combined evaluation of 40 percent.  He therefore during this period does not meet the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), and the Board may not grant an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  

At this point the Board reiterates that the SSA granted disability benefits, at least in part, based on his service-connected low back disability.  This evidence indicates that prior to meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the Veteran may have been unable to obtain substantially gainful employment due to a service-connected disability(s).   As such, for the period on appeal prior to November 8, 2011, the TDIU claim must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU for the period on appeal prior to November 8, 2011, to the Director of the Compensation Service for consideration of whether an extraschedular TDIU is warranted for that period. 
 
2.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


